Order filed September 3, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00455-CR
                                  ____________

                      THE STATE OF TEXAS, Appellant

                                        V.

                   SAMUEL ROBIN REYNOLDS, Appellee


            On Appeal from County Criminal Court at Law No. 14
                           Harris County, Texas
                       Trial Court Cause No. 2312092

                                   ORDER

      The State’s brief was due August 17, 2020. No brief or motion to extend time
has been filed. If the State does not file a brief by September 14, 2020, we will
dismiss the appeal for want of prosecution. State v. Bissing, 169 S.W.3d 729, 730
(Tex. App.—Waco 2005, no pet.); State v. Garza, 88 S.W.3d 353, 354–55 (Tex.
App.—San Antonio 2002, no pet.) (per curiam); State v. Palacios, 968 S.W.2d 467,
468 (Tex. App.—Fort Worth 1998, no pet.) (per curiam).

                                      PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.